Citation Nr: 0118106	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  98-19 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an extension beyond the basic period of 
eligibility for a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


REMAND

The veteran had active service in the Armed Forces from June 
1972 to December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision letter of a 
vocational rehabilitation counseling officer of the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO) which denied Chapter 31 vocational 
rehabilitation training.

Initially, the Board notes that the veteran's VA vocational 
rehabilitation and evaluation (VR&E) file has not been 
associated with the veteran's claims file.  This pertinent 
evidence must be obtained before the Board may address the 
merits of this case.  However, in addition to the necessity 
of obtaining the veteran's VR&E file, the Board finds that 
there is additional development which must be undertaken by 
the RO prior to the Board's appellate review.

In addition, it is noted that pertinent nonduplicative 
evidence (VA examination report dated June 2000) was received 
after the issuance of the supplemental statement of the case 
(SSOC) in May 2000.  Under the provisions of 38 C.F.R. 
§ 19.37 (2000), a remand is required in order to afford the 
RO an opportunity to review this case, in light of the 
additional evidence, and take any appropriate action.  

It appears from the statement of the case (SOC) and 
supplemental statement of the case (SSOC) that the veteran 
was denied an extension of his vocational rehabilitation 
benefits because his basic 12-year eligibility period had 
expired and it was determined that the veteran did not have a 
serious employment handicap.  A serious employment handicap 
is one of the required elements for an extension beyond the 
basic 12-year eligibility period.

The legal criteria governing the basic period of eligibility 
for Chapter 31 vocational rehabilitation training provide 
that the basic 12-year period of eligibility begins to run on 
the day that the VA notifies the veteran of the existence of 
a compensable service-connected disability.  38 U.S.C.A. § 
3103(b)(3) (West 1991 & Supp. 2000); 38 C.F.R. § 21.42 
(2000).  However, 38 U.S.C.A. § 3103(c) (West 1991 & Supp. 
2000) permits a veteran to obtain Chapter 31 benefits after 
the basic 12-year statutory period of eligibility has expired 
if, on the basis of the veteran's particular employment 
handicap and need for vocational rehabilitation training, it 
is determined that (1) the veteran has a "serious employment 
handicap" and has not been previously rehabilitated to the 
point of employability, or (2) has a serious employment 
handicap, has been previously rehabilitated to the point of 
employability, and can meet one of certain other conditions:

(1) The veteran's service-connected disability has 
worsened to the extent that he is unable to 
perform the duties of the occupation in which 
he was trained, or in a related occupation; or 

(2) The occupation in which the veteran was 
rehabilitated to the point of employability is 
not presently suitable in view of the veteran's 
current employment handicap and capabilities; 
or

(3) Occupational requirements have changed and 
additional services are needed to help the 
veteran continue in the occupation in which he 
was trained or in a related field.

38 U.S.C.A. § 3103(c) (West 1991 & Supp. 2000); 38 C.F.R. § 
21.44 (2000).

Since the most recent SSOC was issued in May 2000, a VA 
examination was conducted in June 2000, and based on the 
findings of that examination the veteran's disability rating 
for his service-connected back disorder was increased from 40 
to 60 percent effective from April 9, 1999.  

"Serious employment handicap" is defined as the significant 
impairment of the veteran's ability to obtain or maintain 
employment consistent with his abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101(7) (West 1991 & Supp. 2000); 
38 C.F.R. § 21.52(b) (2000).  Applicable legal criteria state 
that a veteran who has been found to have an employment 
handicap shall also be considered to have a serious 
employment handicap if, in pertinent part, he has a service-
connected disability rated at 50 percent or more.  38 C.F.R. 
§ 21.52(c) (2000).  [Emphasis added]

The Board also notes that during the pendency of this appeal, 
there has been a significant change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

On remand, in addition to the development requested by the 
Board, the RO should ensure compliance with the notice and 
duty to assist provisions contained in the VCAA.  
Accordingly, this case is REMANDED for the following:

1.  The veteran's vocational 
rehabilitation and counseling records, as 
well as his claims folder with all 
additional evidence received, should be 
returned to the Vocational Rehabilitation 
and Counseling Division at the RO.  The 
veteran should then be scheduled for 
another counseling appointment, and the 
vocational rehabilitation staff should 
consider whether the veteran is entitled 
to vocational rehabilitation benefits.

2.  Thereafter, a specific determination 
should be made by the counseling 
psychologist as to whether the veteran is 
in need of vocational rehabilitation due 
to a serious employment handicap.

Any additional action required to comply 
with the notice and development 
requirements of the Veterans Claims 
Assistance Act of 2000 should be 
undertaken.  

3.  Should the determination remain 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
containing a summary of the relevant 
evidence to include all additional 
evidence received since the May 2000 
SSOC, citations to the applicable laws 
and regulations governing extensions 
beyond the basic period of eligibility 
under Chapter 31, and the reasons for the 
decision.  The veteran and his 
representative should then be afforded an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the 
case, including the veteran's VA claims folder and Chapter 31 
Vocational Rehabilitation and Counseling folder, should be 
returned to the Board for further appellate review, if 
appropriate.  The purpose of this REMAND is to obtain 
additional development and adjudication, and the Board 
intimates no opinion, either factual or legal, as to the 
ultimate outcome of 



this case. The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




